Name: Council Regulation (EEC) No 2645/80 of 14 October 1980 concerning the collection of the levy applicable to certain live animals in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 80 Official Journal of the European Communities No L 275/11 COUNCIL REGULATION (EEC) No 2645/80 of 14 October 1980 concerning the collection of the levy applicable to certain live animals in the sheepmeat and goatmeat sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 For products falling within subheading 01.04 B of the Common Customs Tariff, collection of the levy shall be limited to 10 % , ad valorem, within the limit of quantities to be determined, according to country of origin. Article 2 The detailed rules for applying this Regulation shall be adopted according to the procedure provided for in Article 26 of Regulation (EEC) No 1837/80. Article 3 This Regulation shall enter into force on 20 October 1980. It shall apply until the implementation of voluntary restraint agreements with the third countries concerned and until 31 December 1981 at the latest. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and . goatmeat ( J) laid down arrangements for trade with third countries for this sector ; whereas these arrangements cover in particular the collection of a levy on import of live sheep and goats ; Whereas, until the arrangements with certain third countries which traditionally export live sheep and goats to the Community can be concluded, collection of the levy on these products should be limited to quantities to be determined according to country of origin, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1980 . For the Council The President C. NEY H OJ No L 183 , 16. 7. 1980, p. 1 .